Electronically Filed
                                                     Supreme Court
                                                     SCAD-15-0000785
                                                     09-SEP-2016
                                                     07:59 AM



                         SCAD-15-0000785

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

                         ISAAC K. SMITH,
                           Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 13-015-9085)

                    ORDER OF PUBLIC REPRIMAND
   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                in place of McKenna, J., recused)

          Upon consideration of the October 26, 2015 Report and

Recommendation of the Disciplinary Board of the Supreme Court of

the State of Hawai#i, concerning the actions of Respondent

Isaac K. Smith, and upon a de novo review of the record and the

briefs submitted, this court finds and concludes the following,

by clear and convincing evidence.

          On August 9, 2012, Respondent Smith, in order to pay a

personal debt, intentionally deposited $14,361.26 of personal

funds into his First Hawaiian Bank client trust account ending in
x128.   This conduct violated Rule 1.15(c) of the Hawai#i Rules of

Professional Conduct (HRPC) (1994).   On August 13, 2012,

Respondent Smith issued a $12,168.67 check from the client trust

account to the management company of his rental unit, for partial

payment of maintenance fees, late fees, lease rent, and

attorneys’ fees and costs for which he was in arrears, and

transmitted the check to the management company.   This conduct

violated HRPC Rule 1.15(e).

           In aggravation, we find Respondent Smith has extensive

experience in the practice of law and two prior disciplinary

matters on his record.   In mitigation, we find Respondent Smith

has taken responsibility and expressed remorse for his actions

and has evinced, in the past, good character and reputation,

including commitment to public service and the provision of legal

services to the indigent, and we further find that none of

Respondent Smith’s clients suffered any injury as a result of his

actions in the present matter.   In light of the above, we

conclude a public reprimand is warranted.   Therefore,

           IT IS HEREBY ORDERED that pursuant to Rule 2.3(a)(4) of

the Rules of the Supreme Court of the State of Hawai#i (RSCH)

the Disciplinary Board shall impose, with the consent of the

Disciplinary Counsel and Respondent Smith, a public reprimand on

Respondent Smith.




                                 2
          IT IS FURTHER ORDERED that, within thirty days from the

date of this order, the Disciplinary Board shall file in the

record a notice that the discipline was imposed or that the

Disciplinary Counsel and/or Respondent Smith do not consent to

the discipline.

          IT IS FINALLY ORDERED that Respondent Smith shall pay

all costs of these proceedings as approved upon the timely

submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).

          DATED: Honolulu, Hawai#i, September 9, 2016.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson

                              /s/ Craig H. Nakamura




                                3